                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION

JOSE RAMOS CARTAGENA,

                 Petitioner,                  Civil No. 17-13271
                                              Hon. Terrence G. Berg
v.

J. A. TERRIS,

               Respondent.
_______________________________/

                  ORDER DISMISSING PETITION
                  FOR WRIT OF HABEAS CORPUS
      This matter is before the Court on Petitioner Jose Ramos

Cartagena’s pro se petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241. Ramos Cartagena, who is presently incarcerated at the
Federal Correctional Facility in Milan, Michigan, argues that he is

actually innocent of 18 U.S.C. § 924(c)(1), which prohibits using a firearm

during a crime of violence. Respondent, through the United States

Attorneys’ office, has filed an answer in opposition arguing that the

petition is not properly filed under 28 U.S.C. § 2241, and that the armed

bank robbery conviction was a crime of violence supporting Ramos

Cartagena’s conviction. The Court finds the petition is not properly filed

under § 2241 and, in the alternative, that the petition lacks merit.
I. Background

       In 1998, Ramos Cartagena was convicted by a jury in the District

of Puerto Rico of two counts of armed bank robbery, 18 U.S.C. § 2113(a)

and (d); one count of assault, 18 U.S.C. § 2114(a); one count of breaking

and entering, 18 U.S.C. § 2117; and one count of using a firearm in

relation to a crime of violence, 18 U.S.C. § 924(c)(1). See United States v.

Ramos-Cartagena,1 No. 3:97-cr-00110 (Dkt. 286). The district court
sentenced Ramos Cartagena to concurrent sentences of 235 months for

armed bank robbery and assault, and 120 months for breaking and

entering; and a consecutive sentence of 120 months for the § 924(c)

conviction.

       Ramos Cartagena appealed to the First Circuit Court of Appeals.

The Court of Appeals affirmed his convictions and sentences. United
States v. Mojica-Baez, et al., 229 F.3d 292, 296-97 (1st Cir. 2000). Ramos

Cartagena then filed a motion to vacate his sentence under 28 U.S.C.

§ 2255. Ramos-Cartagena, No. 3:97-cr-00110 (Dkt. 495). The district

court found the claims meritless and dismissed the motion. Id. at Dkt.

512.


1 In the District Court of Puerto Rico and First Circuit Court of Appeals proceedings,
Petitioner’s name is hyphenated. Ramos Cartagena did not hyphenate his name in
the case caption when he filed this petition. The Court, therefore, will not use a
hyphen when referring to Petitioner here, but when citing cases from other
jurisdictions, the Court will use a hyphen in accordance with the dockets of those
courts.
                                          2
     In 2013, Ramos Cartagena filed a second motion under § 2255,

seeking to vacate Counts 2 and 5 of his convictions under Alleyne v.

United States, 570 U.S. 99 (2013). The district court dismissed the

petition without prejudice because Ramos Cartagena did not obtain

permission from the First Circuit Court of Appeals to file a successive

§ 2255 petition. Ramos-Cartagena, No. 3:97-cr-00110 (Dkt. 592). Ramos

Cartagena filed a request for certificate of appealability (COA) and for

permission to file a second petition in the First Circuit Court of Appeals.

Id. at Dkt. 593. The Court of Appeals denied a COA and permission to

file a second petition. Ramos-Cartagena v. United States, No. 14-1154
(1st Cir. Jan. 26, 2015).

     Ramos Cartagena filed a third § 2255 motion in 2017. He sought to

vacate his § 924(c) conviction and sentence based upon the Supreme
Court’s decision in Johnson v. United States, 135 S. Ct. 2551 (2015). The

district court stayed the motion pursuant to a district-wide standing

order applicable to all § 2255 motions appointing the Officer of the

Federal Public Defender for the District of Puerto Rico to represent any

defendant who may qualify for relief under § 2255 in light of Johnson.

Ramos-Cartagena, No. 3:97-cr-00110 (Dkt. 621).
     Ramos Cartagena also filed a motion in the First Circuit Court of

Appeals seeking authorization to file a successive § 2255 motion,

challenging his 18 U.S.C. § 924(c) conviction. The First Circuit denied
                                    3
authorization to file a successive § 2255 motion. Ramos-Cartagena, No.

16-1411 (1st Cir. Apr. 2, 2019).

     On September 15, 2017, Petitioner filed the pending petition under

§ 28 U.S.C. § 2241. He argues that he is actually innocent of using a

firearm during and in relation to a crime of violence. 18 U.S.C. § 924(c).

II. Discussion

     As stated above, Ramos Cartagena has filed this action as a habeas

petition under 28 U.S.C. § 2241. The proper avenue for relief on a federal

prisoner’s claim that his conviction and sentence were imposed in

violation of the federal constitution or federal law is a motion to vacate
or correct sentence under 28 U.S.C. § 2255. United States v. Peterman,

249 F.3d 458, 461 (6th Cir. 2001). A federal prisoner may bring a claim

challenging his conviction or the imposition of sentence under 28 U.S.C.
§ 2241 only if it appears that the remedy afforded under § 2255 is

inadequate or ineffective to test the legality of his detention. Charles v.

Chandler, 180 F.3d 753, 756 (6th Cir. 1999). Habeas corpus is not an

“additional, alternative, or supplemental remedy” to the motion to

vacate, set aside, or correct the sentence. Id. at 758. That a prisoner has

been denied permission to file a second or successive § 2255 motion does
not render § 2255 “inadequate or ineffective.” Wooten v. Cauley, 677 F.3d

303, 307 (6th Cir. 2012), citing Charles, 180 F.3d at 756. Thus, the First

Circuit’s denial of leave to file a second or successive petition does not
                                    4
entitle Ramos Cartagena to seek relief under § 2241.

     Even if Ramos Cartagena’s petition were properly filed under

§ 2241, he would still not be entitled to relief. Ramos Cartagena argues

that he is “actually innocent” of his conviction under 18 U.S.C. § 924(c),

because, under Johnson v. United States, 135 S. Ct. 2551 (2015) and

Mathis v. United States, 136 U.S. 2243 (2016), his conviction for armed

bank robbery no longer qualifies as a “crime of violence.” In Johnson, the

Supreme Court held that the “residual clause” definition of “violent

felony”   under    the   Armed   Career   Criminal     Act   (ACCA)     was

unconstitutionally vague. 135 S. Ct. at 2555-58. In Mathis, the Supreme
Court held that a prior conviction does not qualify as the generic form of

a predicate violent felony offense listed in the ACCA if an element of the

crime of conviction is broader than an element of the generic offense. 136
S. Ct. at 2251.

     Ramos Cartagena argues that § 924(c) suffers from the same defects

as ACCA’s residual clause. Section 924(c) imposes a mandatory minimum

sentence for using, carrying, or, in furtherance of the crime, possessing a

firearm “during and in relation to any crime of violence.” 18 U.S.C.

§ 924(c)(1)(A). The statute defines “crime of violence” as an offense that
is a felony and:

     (A) has as an element the use, attempted use, or threatened
     use of physical force against the person or property of another,
                                    5
     or

     (B) that by its nature, involves a substantial risk that physical
     force against the person or property of another may be used
     in the course of committing the offense.
18 U.S.C. § 924(c)(3).

     “Part (A) is referred to as the ‘force clause,’ while Part (B) is referred

to as the ‘residual clause.’” United States v. Johnson, 726 F. App’x 393,
407 (6th Cir. 2018). Neither Johnson nor Mathis invalidates Ramos

Cartagena’s § 924(c) conviction.

     To determine whether a crime is a “crime of violence” under
§ 924(c)(3)(A), courts apply the “modified categorical approach.” In re

McComb, 691 F. App’x 819, 820 (6th Cir. 2016). Using this approach, the

Sixth Circuit has held that “[b]ank robbery by ‘force and violence’ plainly

involves ‘the use, attempted use, or threatened use of physical force,’” and

that bank robbery by intimidation involves the threat to use force. United

States v. McBride, 826 F.3d 293, 295-296 (6th Cir. 2016). Bank robbery
by force, violence, or intimidation, therefore, qualifies as a “crime of

violence” under § 924(c)(3)(A). Id. The Supreme Court’s Mathis decision

did not invalidate the Sixth Circuit’s holding that bank robbery by force,
violence, or intimidation is a “crime of violence” McComb, 691 F. App’x at

820. Accordingly, because his bank robbery conviction is a “crime of

violence” under § 924(c), Ramos Cartagena is not entitled to relief under

§ 2241.
                                      6
III. Order

     Petitioner has not shown that 28 U.S.C. § 2255 is inadequate or

ineffective to challenge the legality of his conviction. In addition, he has

not shown that he is actually innocent of § 924(c). The petition is

DISMISSED. Petitioner’s Motion to Grant Prompt Disposition, filed on

October 1, 2018, is DENIED AS MOOT.


   SO ORDERED.

Dated: April 16, 2019         s/Terrence G. Berg
                              TERRENCE G. BERG
                              UNITED STATES DISTRICT JUDGE



                      Certificate of Service
      I hereby certify that this Order was electronically filed,
and the parties and/or counsel of record were served on April 16,
2019.
                           s/A. Chubb
                           Case Manager




                                     7
